Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 7/19/2021 has been received; Claims 1-6 & 9-15 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 & 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the longitudinal orientation" & “the fixation band”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 & 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iida (US 2016/0206462) in view of Jones (US 2016/0166419).
Regarding Claim 1, Iida discloses a sock for preventing ankle injury of a subject (Para. 8, “ankle supporter”), comprising a sock body (101) which includes a leg section (20/30) and a foot section (10), a first fixation band (4) positioned in the leg section (Figures 3B, 3C & 4B) and oriented in a transverse direction (T, see annotated Figure 3B below) perpendicular to the longitudinal orientation of the leg applying a first zone (zone of band 4) of high compression (Para. 50, 51 & 56, “stretch resistance greater than that of the base fabric”) to contour the leg, preferably with a single or double U-shape (U-shape, see annotated Figure 4B below), a second band (1) positioned at the foot section applying a second zone (zone of 1) of high compression (Para. 50, 51 & 56, “stretch resistance greater than that of the base fabric”) positioned to match a back of the ankle of the subject (Figures 3A-4B) and configured to minimize adduction/abduction movements of the subject (Para. 56, Figures 3A-4B, the second zone is capable of minimizing adduction/abduction movements since it partially wraps from the 
Regarding Claim 2, the combination of Iida and Jones disclose the compression between the leg to the foot section is heterogeneous (Iida, Para. 41, “various differences” & Jones, Para. 79, “various compression levels”).  
Regarding Claim 3, the combination of Iida and Jones disclose the compressing of the zone of high compression is at least 30 mmHg (Jones, Para. 72).  
Regarding Claim 4, the combination of Iida and Jones disclose the compressing of the zone of high compression varies between 22 to 30 mmHg (Jones, Para. 72).  
Regarding Claim 5, the combination of Iida and Jones disclose the compressing of the moderate compression varies between 1.8 to 22 mmHg (Jones, Para. 71-72).  
Regarding Claim 6, the combination of Iida and Jones disclose the compressing of the low compression varies between 14 to 18 mmHg (Jones, Para. 71).  
Regarding Claim 9, the combination of Iida and Jones disclose a non- slipping area in the plant of the foot section (Iida, 6a, Figure 3B, Para. 62 & 66).  
Regarding Claim 10, the combination of Iida and Jones disclose a resilient elastic material and a natural or synthetic fibre (Iida, Para. 69-72).  
Regarding Claim 11, the combination of Iida and Jones disclose the natural or synthetic fibre is selected from: cotton, wool, silk, microfiber, polyamide, or combinations thereof (Iida, Para. 69-72).  
Regarding Claim 12, the combination of Iida and Jones disclose the resilient elastic material is selected from: natural latex, a polyurethane-polyurea copolymer, spandex, elastane, nylon, neoprene, lycra, polyester, or combinations thereof (Iida, Para. 69-72).  
Regarding Claim 13, the combination of Iida and Jones disclose a 50%/50% mix of ester and cotton and discuses being able to use various combinations of material. The combination of Iida and Jones do not specifically disclose a mixture of 4-7% (w/w) of elastane and 93-96% of polyamide fibres. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the sock as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a mixture of 4-7% (w/w) of elastane and 93-96% of polyamide fibres would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim 14, the combination of Iida and Jones disclose a section for the foot fingers (Figures 3A-4B).
Regarding Claim 15, the combination of Iida and Jones disclose leg section extends until the knee (Figures 3A-4B).

    PNG
    media_image1.png
    384
    268
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    363
    415
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732